MEMORANDUM OPINION
                                        No. 04-11-00189-CV

                          IN THE INTEREST OF L.S.P, et al., Children

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 10-0749-CV
                           Honorable Brenda Chapman, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: July 13, 2011

DISMISSED

           On May 26, 2011, we issued a show cause order instructing appellant to respond by

either paying the filing fee of $175.00 to the clerk of this court, or providing written proof that

appellant is entitled to appeal without paying the filing fee, on or before June 9, 2011. See TEX.

R. APP. P. 5. Appellant has failed to respond to the court’s order. Therefore, we dismiss the

appeal. See TEX. R. APP. P. 42.3(c). Costs of appeal are taxed against appellant.

                                                             PER CURIAM